Citation Nr: 0028124	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  97-20 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for peptic ulcer 
disease.  

3.  Entitlement to service connection for rhinitis.  

4.  Entitlement to service connection for sinusitis.  

5.  Entitlement to service connection for a respiratory 
disorder as secondary to exposure to asbestos.  

6.  Entitlement to service connection for hearing loss.  

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to service connection for skin cancer as 
secondary to exposure to ionizing radiation.  

9.  Entitlement to a total rating based on individual 
unemployability due to service connected disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to September 
1954 and from March 1958 to August 1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal following April 1995 and May 1997 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) at Los Angeles, California.  Jurisdiction of the case 
was subsequently transferred to the Oakland, California, RO.  

The veteran had a video teleconference hearing on his appeal 
before the undersigned Veterans Law Judge in November 1999 
whereby he appeared at the Oakland, California, RO and the 
undersigned was sitting in Washington, D.C.  A transcript of 
that hearing is part of the record in the claims file.  The 
transcript reflects that the issue of entitlement to service 
connection for renal damage has been withdrawn.  

In a February 1994 statement the veteran asserted claims of 
service connection for a respiratory disorder due to smoking 
in service and service connection for skin cancer due to sun 
exposure in service.  These claims have not been adjudicated 
by the RO, and although the veteran made no further reference 
to such claims, they are referred to the RO for initial 
adjudication.  

The issues of entitlement to service connection for PTSD and 
skin cancer as secondary to exposure to ionizing radiation 
will be considered in the remand portion of this decision.  
The issue of entitlement to a total rating based on 
individual unemployability is deferred because the purposes 
of the remand must be met before it can be decided whether 
the claims for service connection may be granted.  Since a 
total compensation rating based on individual unemployability 
is based on all service-connected disabilities, it would be 
premature to decide this issue at this time.  


FINDINGS OF FACT

1. The claim for service connection for peptic ulcer disease, 
if present, is without medical evidence of a nexus between 
any current disability and any in-service disease or injury.  

2.  The claim for service connection for rhinitis, which is 
shown to have preexisted service, is without medical evidence 
of an increase in severity during service.

3.  The claim for service connection for sinusitis is without 
medical evidence of a nexus between the current disability 
and any disease or injury during active service.  

4.  The claim for service connection for a respiratory 
disorder as secondary to exposure to asbestos is without 
medical evidence of asbestosis or any nexus between any 
current disability and any injury or disease, to include 
asbestos exposure, during active service.  

5.  The claim for service connection for hearing loss is 
without medical evidence of a nexus between the current 
disability and any disease or injury, to include acoustic 
trauma, during active service.  

6.  The claim for service connection for hypertension is 
without medical evidence of a nexus between the current 
disability and any injury or disease during active service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for peptic ulcer disease 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for rhinitis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for sinusitis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  The claim for service connection for a respiratory 
disorder as secondary to exposure to asbestos is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

5.  The claim for service connection for hearing loss is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

6.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service entrance examination in July 1951 showed no 
pertinent abnormality.  Blood pressure was 112/62.  Hearing 
was expressed as 15/15, bilaterally, for whispered and spoken 
voice.  A history of hay fever was denied.  The separation 
examination in September 1954 showed that the nose, sinuses, 
ears, eardrums, lungs, chest, vascular system, abdomen and 
viscera were normal.  X-ray examination of the chest was 
negative.  Blood pressure was 128/88, sitting, and 134/90, 
standing.  Hearing was shown as 15/15, bilaterally, for 
whispered voice.  

During VA hospitalization in September 1957, an azygos lobe 
of the left lung was identified.  

The service medical records show that the veteran reported 
having or having had hayfever from working in hayfields, on 
the re-entrance examination in March 1958, prior to his 
second period of service.  Blood pressure was 112/80.  
Hearing was shown as 15/15, bilaterally, for whispered and 
spoken voice.  In October 1958, he complained of a burning 
sensation in the pit of his stomach.  He reportedly had had 
stomach trouble for the previous 6-7 months, which was 
getting worse.  He reportedly had most of the trouble in the 
middle of the night and was often awakened by severe burning 
which would go straight through to his back.  Having milk 
would provide relief for about an hour.  He did not vomit but 
felt nauseous frequently and this contributed to anorexia.  
He denied melena or weight loss.  He reportedly had no family 
history of ulcers.  The impression was peptic ulcer.  He was 
hospitalized for a work-up.  Upon admission, he reported 
nervousness associated with his gastrointestinal 
symptomatology.  During times of increased nervousness, he 
described increased nausea.  His only specific food 
intolerances were cabbage and spices.  On the physical 
examination, he was described as somewhat apprehensive and 
obese.  He was 5 feet, 11 inches tall and weighed 193 pounds.  
Hemogram, urinalysis, feces, gastric analysis, and upper 
gastrointestinal tract X-rays were within normal limits, 
except for excess mucous secretion in the stomach.  There 
were no abnormalities of the esophagus, stomach, duodenal 
bulb or duodenal loop.  His primary problem revolved around 
environmental situations provocative of anxiety.  He was 
referred to a psychiatrist and a significant history was 
elicited of marital problems.  The psychiatrist was of the 
opinion that the veteran had a psychogenic gastrointestinal 
reaction, but that this was insufficient to make him unfit 
for duty.  It was believed that, if further treatment for 
tension and anxiety became necessary, this could be through 
psychiatric consultations.  The admitting diagnosis of 
duodenal ulcer (peptic ulcer) was changed to psychogenic 
gastrointestinal reaction with epigastric pain.  

The service medical records show, in July 1960, that the 
veteran had an earache and otomycosis with every indication 
of secondary infection.  The canal was markedly edematous and 
injected.  Acute otitis media and perforation of the tympanic 
membrane on the left were indicated.  On hospitalization that 
month, the veteran noted that he had loss of hearing in that 
ear.  A long history of hay fever was recorded.  Blood 
pressure was 120/80.  The ear, nose and throat examination 
revealed nothing except a watery discharge from the left ear.  
After about 6 days, he was released from the hospital, fit 
for duty.  The diagnosis was changed from otitis media to a 
diffuse infection of the external auditory meatus.  He was 
again treated in August 1960.  The records of treatment in 
July and August 1960 show treatment with various antibiotics 
but Tetracycline was not indicated.

A Board of Medical Survey reported in June 1961 that the 
veteran appeared dejected, sad, and near tears with a 
depressed mood as evidenced by insomnia, anorexia, a 17-pound 
weight loss and suicidal ideations.  The report indicated 
that complete physical and neurological examinations were 
within normal limits.

The July 1961 separation examination showed normal clinical 
evaluations of the nose, sinuses, ears, lungs, chest, heart, 
vascular system, abdomen, and viscera.  X-ray examination of 
the chest was negative.  Blood pressure was 118/72.  Hearing 
was shown as 15/15, bilaterally, whispered and spoken voice.  

On a private physician's examination in July 1976, the 
veteran reportedly had a history of labile high blood 
pressure which had been detected many years previously.  He 
reportedly had been given a brief course of therapy without 
work-up or further follow-up.  He complained of intermittent 
headaches and dizziness.  He had a left precordial type of 
sharp, sticking pain which was shooting and non-anginal in 
type.  He reportedly had experienced significant shortness of 
breath while at 7,000 feet the previous week, but did not 
ordinarily have breathlessness, dyspnea on exertion or 
orthopnea.  He described mild pedal edema during the day that 
disappeared overnight.  He experienced a chronic cough 
reportedly secondary to hayfever with sinusitis and postnasal 
discharge.  There was a family history of high blood 
pressure.  A gastrointestinal work-up at a VA hospital 10 
years previously reportedly was "okay."  The review of 
systems indicated that he had had a fungus condition of the 
ears during active service that was no longer a problem.  He 
denied deafness, epistaxis, glossitis or dysphagia.  He 
reportedly had gained weight since February 1976.  He 
reportedly used to experience nausea in the morning after 
drinking coffee, but this improved when he started to drink 
less coffee.  He denied hematemesis, melena, and 
gastrointestinal bleeding.  Blood pressure was 140/90 on the 
right and 150/90 on the left.  The external auditory canals 
and tympanic membranes were negative.  The chest was 
symmetrical with equal expansion and lungs clear to 
percussion and auscultation.  The impression included labile 
hypertension.  It reportedly was suspicious that the 
sedimentation rate was elevated and this was possibly due to 
a chronic sinus infection.  

In August 1976, a submaximal treadmill stress test was 
reported by the veteran's private physician to have showed 
impaired exercise tolerance secondary to physical 
deconditioning.  His blood pressure had risen precipitously, 
consistent with underlying high blood pressure.  Subsequent 
outpatient treatment records in 1976 showed elevated blood 
pressure.

In January 1978, a private physician reported that the 
veteran had had a feeling of pressure in his chest for the 
previous two and a half years.  Any form of physical activity 
reportedly aggravated this situation.  In February 1975, he 
reportedly was told by another physician of some blood 
pressure elevation.  He had a smoking history of an 
occasional cigarette for two years, a two-pack-a-day smoker 
for the two years before that, and an occasional cigarette 
for many years before that.  He reported intermittent 
episodes of nervousness for the previous 5 years.  These 
episodes reportedly were triggered by emotional stress at 
work and otherwise.  He had been aware of constant excessive 
fatigue since August 1975.  He recalled daily morning 
episodes of nausea with slight vomiting between 1974 and 
1976, when he stopped working.  Since August 1975, he 
reportedly had experienced dyspnea from walking a block at a 
normal pace on level ground.  He suffered occasionally from 
nocturnal shortness of breath that awakened him and lasted 30 
minutes at a time.  He had suffered a bout of epistaxis the 
day before the examination.  He had suffered from non-
seasonal hayfever for as long as he could remember.  He was 
aware of the presence of chronic sinusitis.  The physical 
examination showed that blood pressure was 160/110.  The 
ears, nose and mouth were termed noncontributory.  The lungs 
were clear to percussion and auscultation anteriorly and 
posteriorly.  Chest X-ray showed that the lung fields were 
clear.  It was felt that he suffered from mild essential 
hypertension.  The cause of essential hypertension was said 
to be a combination of genetic predisposition and marked 
exogenous obesity.  It was also noted that the blood pressure 
abnormality preexisted employment by the specified insured 
moving company, employment that the examiner stated began in 
1973.

Non-VA psychological testing in August 1978 showed the 
veteran's complaints included trouble with his sinuses and 
ears, and allergies. 

The veteran was privately hospitalized in November 1979 for 
dizziness and pressure and pain of the chest.  He had stopped 
taking medication for high blood pressure.  He smoked one 
pack of cigarettes a week.  Blood pressure was 140/100.  The 
chest was clear to auscultation and percussion.  Chest X-ray 
showed a prominent azygos lobe.  The soft tissues were 
normal.  The aorta was slightly tortuous.  The conclusions 
were mild arteriosclerotic changes of the aorta and an 
otherwise normal chest.   

Private physician's outpatient treatment records dated from 
1979 to 1982 show treatment for hypertension.  In June 1980 
the veteran was also treated for allergic rhinitis with 
findings of postnasal drip and boggy, pale mucosa.  

An upper gastrointestinal X-ray series was conducted by a 
private physician in October 1985 for dyspepsia.  The 
conclusions included deformity of the duodenal bulb 
consistent with old, healed ulcers and an active ulcer crater 
of the inferior fornix of the duodenal bulb.  

X-ray examination of the chest by VA in January 1990 showed 
no acute intrathoracic abnormalities.  A November X-ray 
examination of the chest showed chronic obstructive pulmonary 
disease.  A chest X-ray examination to rule out asbestos 
exposure in June 1993 showed emphysematous changes without 
evidence of acute intrathoracic disease.  

VA outpatient treatment records dated in July 1993 show that 
the veteran had had symptoms of shortness of breath for more 
than a year.  He occasionally awakened at night, gasping.  
Mild sleep apnea was indicated.  In October 1993, he 
complained that his chest hurt at times and he became short 
of breath after walking a block.  His history included 
emphysema reportedly related to asbestos.  He had been 
concerned about transient chest pain that persisted for days 
at a time and was usually related to activity and exertion.  
He had associated dyspnea on exertion.  The pain was usually 
retrosternal and radiated to both shoulders.  The pain was 
constant.  He was not sure that the pain was related to his 
lungs. He also complained of allergy symptoms.  The nasal 
mucosa were pale, boggy, and with mucous discharge.  The 
chest was clear.  Allergic rhinitis and chest pain were 
assessed.  

An upper gastrointestinal X-ray series was conducted in 
November 1993 pursuant to a questionable history of ulcer.  
Peristalsis was normal.  The stomach, duodenal bulb, and the 
remainder of the duodenum showed no mucosal, mural or 
extramural abnormalities.  In April 1994, he reportedly felt 
an occasional heaviness in his chest and left rib pain.  He 
had problems of reflux and dyspepsia.  A history of asbestos 
exposure with chest X-ray findings of flattening of the 
diaphragm, increased anteroposterior diameter, and a scar in 
the left base was indicated.  The nose showed hypertrophic 
and boggy mucosa.  There were decreased breath sounds of the 
chest.  Allergic rhinitis was assessed.  He also reported a 
history of left anterior chest pain for at least 4 years, 
which was occurring almost daily, might last all day, and was 
described as a stabbing pain below the left nipple to the 
back.  Sometimes Motrin provided relief.  It occurred both at 
rest and with activity.  The lungs were clear.  The pain site 
on palpation was on the mid-clavicular line at the eighth 
rib.  

On a VA examination in June 1994, a history of lung lesion, 
emphysema, hypertension and nerves was recorded.  He reported 
hearing loss in 1958 and 1960 up to that time, peptic ulcer 
in 1958, upper respiratory problems since 1953, sinus and 
rhinitis problems since 1958, hypertension, and asbestos 
exposure from 1951 to 1954 and from 1958 to 1961.  There was 
no active malignant lesion of the lung.  Chest X-ray showed 
subsegmental atelectasis or scarring in the lingula and an 
azygos vein in the azygos lobe.  Segmental atelectasis or 
scarring in the lingula was the impression.  Pulmonary 
function tests revealed normal function.  Possible chronic 
obstructive pulmonary disease and a history of a spot on the 
lung but with no confirmed history of pulmonary malignancy 
were diagnosed.  

VA outpatient treatment records show, in March 1995, that the 
veteran had complaints of slightly decreased hearing with 
right otitis externa.  

In July 1996, the veteran submitted medical and scientific 
articles to the effect that antibiotics, renal failure and 
hypertension were related.  Information regarding duodenal 
ulcer and hearing loss was included.  

On a VA examination in December 1996, the veteran gave a 
history of hearing loss since 1959-60 from an infection.  It 
was noted that he had been a diesel mechanic for 40 years.  
The physical examination of the ears showed intact tympanic 
membranes and canals.  Examination of the nose showed the 
nasal septum in the midline with no polyps or infections.  On 
the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
30
60
LEFT
20
10
15
30
55

Speech audiometry revealed speech recognition ability of 86 
percent, bilaterally.  Bilateral high frequency sensorineural 
hearing loss was diagnosed.  

During the November 1999 hearing, the veteran testified that 
he developed stomach pain during service for which he had 
been taking Rolaids ever since.  He did not recall receiving 
a diagnosis of ulcer.  He recalled having trouble with his 
sinuses during service in 1960, at which time he also had ear 
infections.  He stated that neck swelling he suffered from in 
1969 was related to sinus and nasal symptomatology.  He 
stated that he was exposed to asbestos that resulted in 
respiratory disability during service when he worked around 
asbestos and carried large amounts of it to throw away.  He 
did not know if he had asbestosis but he had difficulty 
breathing.  He remembered that he had been relaxing under a 
gun cover one time during active service when the gun went 
off and he had been exposed to the noise from gun fire on 
many other occasions from more of a distance.  After he was 
exposed to the noise from the gunfire close-up, he noticed 
difficulty in hearing.  He testified that he was pretty sure 
that he was diagnosed with hypertension shortly following 
active service and that this was related to tetracycline he 
took for ear problems he was having during active service.  
He stated that his nose was plugged up so that he had 
difficulty breathing during and ever since active service.  
He reportedly had taken medication for hypertension since 
1961.  

Legal Criteria For Service Connection

The threshold question for the Board is whether the appellant 
has presented a well-grounded claim for service connection.  
A well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet App. 78, 81 (1990).  
Service connection may be granted for disability incurred in 
or aggravated during active duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  Service connection 
may be granted for chronic diseases that include peptic ulcer 
disease, sensorineural hearing loss, and essential 
hypertension, if any such disease is manifested to a 
compensably disabling degree (10 percent) within one year 
following separation from active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the in-
service disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).   Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection cited above and of sufficient weight to make the 
claim plausible and capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 1 Vet. 
App. at 81.  The kind of evidence needed to make a claim well 
grounded depends upon the types of issues presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit, 5 Vet. 
App. at 93.  

The veteran has not claimed that any disorder for which he 
seeks service connection arose under combat conditions.  
Thus, entitlement to application of 38 U.S.C.A. § 1154(b) is 
not warranted.  

Under 38 U.S.C.A. § 5103(a), VA should advise the claimant of 
the evidence necessary to complete his application.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995). 

I.  Peptic Ulcer Disease

The service medical records show that the veteran had 
symptoms of stomach burning over a period of months in 1958 
and the initial impression was a peptic ulcer, for which he 
was hospitalized for further evaluation.  During that 
evaluation it was shown that he did not have peptic ulcer 
disease.  All the objective tests, especially an upper 
gastrointestinal X-ray series, confirmed the absence of any 
gastric or duodenal ulcer.  The July 1961 separation 
examination was pertinently negative.  In July 1976, no 
gastrointestinal abnormality was found, and a prior VA work-
up of the gastrointestinal system reportedly was 
unremarkable.  The first objective indication of any 
gastrointestinal abnormality was in October 1985, when 
evidence of old healed duodenal ulcers and an active ulcer 
crater were identified.  No reference to any in-service 
symptomatology, disease or injury was reported.  

Private upper gastrointestinal X-ray series in October 1985 
reported signs of an old ulcer and an ulcer crater.  However, 
VA uppergastrointestinal X-ray series in November 1993 showed 
no abnormality of the stomach, duodenal bulb or remainder of 
the duodenum.  All other uppergastrointestinal X-ray series 
of record have been negative for ulcer.  The veteran has 
testified to stomach pain that originated during active 
service.  Nevertheless, there is no medical evidence that any 
sign or symptom of a duodenal ulcer was present during active 
service or is traceable thereto.  Even if the veteran had 
duodenal ulcer disease in October 1985, there remains no 
linkage with active service.  While the veteran is competent 
to state that he has had stomach pain since active service, 
he is not competent to conclude that such symptomatology 
signified peptic ulcer disease.  He is not a medical 
professional, and he is not competent to make a medical 
opinion as to the etiology of a diagnosis.  See Espiritu v. 
Derwinski, 4 Vet. App. 492, 494 (1992); see also Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995) (en banc) ("[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded claim requirement of 
section 5107(a)").  On the basis of the complete evidence, 
the veteran has not established that he currently has any 
chronic ulcer disease, and further, there is no nexus between 
any current peptic ulcer disease and an injury or disease 
during active service.  In the absence of such a nexus, the 
claim is not well grounded and must be denied.  

The obligation imposed by 38 U.S.C.A. § 5103(a) has been met 
by the RO in its statement of the case.  Likewise, the 
Board's discussion above informs the veteran of the 
requirements for the completion of his application for the 
claim for service connection.  Moreover, there is no 
indication that the record is incomplete.  That is, the 
veteran has not informed VA of the existence of records that 
have not been associated with the claims folder.  

II.  Rhinitis

The service medical records show that the veteran had 
suffered from hayfever prior to active service, when he was 
working in hayfields.  A long history of hayfever was noted 
in July 1960.  At that time the nose was normal.  The nose 
was normal again on the separation examination in July 1961.  
The first postservice indication of any pertinent problems 
was reported in July 1976, when hayfever reportedly was 
symptomatic.  In January 1978, he indicated having suffered 
from non-seasonal hayfever for as long as he could remember.  
Allergic rhinitis was indicated in June 1980.  He was treated 
for allergic symptomatology by VA in October 1993.  The nasal 
mucosa were shown to be pale, boggy and with a mucous 
discharge due to allergic rhinitis.  These symptomatology and 
findings were again treated in April 1994.  

Diseases of an allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  38 C.F.R. § 3.380.  Service 
connection must be determined on the evidence as to existence 
of the allergy prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress or as due to the inherent nature of the disease.  
However, seasonal and other acute allergic manifestations 
subsiding on the absence of or removal of the allergen are 
generally to be regarded as acute diseases, healing without 
residuals.  The determination as to service incurrence or 
aggravation must be made on the whole evidentiary showing.  

The medical evidence shows that the veteran has had allergic 
rhinitis/hayfever since prior to active service, although the 
service medical records show, in particular, that it was not 
symptomatic during active service.  The first postservice 
symptoms were shown in July 1976, approximately fifteen years 
following separation.  Rhinitis was not shown in service 
except by history, and there is no evidence of occurrence of 
rhinitis in service and no competent evidence indicating any 
worsening of the preservice hayfever/rhinitis in service.  
Therefore, the claim is not well grounded.  

III.  Sinusitis

The service medical records show no sign or symptom of 
sinusitis.  The sinuses were normal on the July 1961 
separation examination.  The first postservice showing of 
sinusitis was reported in July 1976, about 15 years following 
separation.  The examiner presented no indication that 
sinusitis was related in any way to service.  An elevated 
sedimentation rate was questionably due to a chronic sinus 
infection.  Chronic sinusitis was subsequently mentioned in 
the medical evidence, but not related to active service.  
There is no medical evidence in support of his report of 
history in June 1994 that the veteran had had sinusitis since 
1958.  His recall of sinus problems during service in 1960 
was presented at the March 2000 hearing, but this was not 
necessarily indicative of chronic sinusitis.  In any event, 
he is not competent to link a problem he remembers having 
with his sinuses during service to the current diagnosis of 
chronic sinusitis.  Moreover, his allegation is not 
consistent with the fact that the separation examination in 
July 1961 found no abnormalities of the sinuses.  In short, 
the Board concludes that no medical evidence has been 
presented of a nexus between the current diagnosis of chronic 
sinusitis and any disease or injury during active service.  
In the absence of such a nexus, the claim cannot be 
considered well grounded and must be denied.  

IV.  Respiratory Disorder Due To Asbestos Exposure

The service medical records show no complaint, finding or 
diagnosis of any lung abnormality.  The September 1954 and 
July 1961 separation examinations showed that the lungs were 
normal and chest X-rays were negative.  The azygos lobe was 
shown between periods of active duty and not demonstrably 
related to service.  It was not referred to at all during the 
second period of active service.  The first postservice 
indication of respiratory problems was in July 1976, more 
than 10 years following separation, when the veteran 
complained of shortness of breath at high elevations the 
previous week.  It was specified that he did not ordinarily 
experience breathlessness, dyspnea on exertion, or orthopnea.  
Coughing was attributed to hayfever, sinusitis and postnasal 
discharge, not to any inhalation of asbestos.  In January 
1978, chest pressure and dyspnea from walking a typical block 
at a normal pace going back to August 1975 were initially 
reported.  Nevertheless, the physical and X-ray examinations 
of the lungs were normal.  The finding of the azygos lobe was 
repeated in November 1979 with findings of a normal chest.  
(An azygos lobe is a small accessory or anomalous lobe 
situated at the apex of the right lung.  Dorland's 
Illustrated Medical Dictionary 754 (26th ed., 1981)).

It was not until January 1990 that chronic obstructive 
pulmonary disease was revealed.  Then a chest X-ray 
examination to rule-out asbestos exposure showed 
emphysematous changes without any acute intrathoracic 
disease.  No evidence of an asbestos-induced lung malady, or 
any relationship between any lung abnormality and service, 
was medically indicated.  A history of asbestos exposure, 
presumably given by the veteran, in April 1994 accompanied X-
ray findings of a flattened diaphragm, increased 
anteroposterior diameter and a scar on the left base of the 
lung, none of which was medically attributed to asbestos 
inhalation, and none of which was associated with any finding 
of asbestosis.  He also gave a history of stabbing chest pain 
that had been experienced for at least 4 years, but no lung 
disease was associated with this symptomatology, to include 
asbestosis or any past exposure to asbestos.  His report on 
the VA examination in June 1994 of asbestos exposure during 
both periods of active service was without any sign or 
symptom of asbestos inhalation or asbestosis.  There were 
atelectasis or scarring in the lingula, possible chronic 
obstructive pulmonary disease, and a history of a spot on the 
lung, but no relationship between these findings and any in-
service asbestos exposure was reported.  

The veteran's testimony regarding asbestos exposure during 
active service has been considered along with his opinion 
that such had caused a respiratory disability and that he had 
had breathing difficulty ever since that exposure.  
Nevertheless, this cannot be considered competent evidence of 
either asbestosis or a respiratory disability induced by 
asbestos exposure, or even the onset of any current 
respiratory disability during active service.  The veteran is 
not a medical expert and his lay opinion as to the onset or 
the diagnosis of his respiratory disability is not competent 
or credible.  The medical evidence fails to support any 
diagnosis of asbestosis or any relationship between claimed 
in-service exposure to asbestos, or any other in-service 
disease or injury, and any current respiratory disorder.  In 
the absence of medical evidence of asbestosis, or any nexus 
between current respiratory disorders and any disease or 
injury during active service, the claim for service 
connection cannot be considered well grounded and the appeal 
must be denied.  

V.  Hearing Loss

The service medical records show no ear abnormality until 
July 1960, when the veteran developed an earache and 
otomycosis with every indication of an ear infection.  The 
ear canal was edematous and injected; otitis media and 
perforation of the tympanic membrane on the left were shown.  
Also, loss of hearing on the left was reported.  The ear 
infection was shown to gradually improve.  No additional ear 
abnormality was identified during active service.  The July 
1961 separation examination showed no disabling residual of 
the July 1960 infection, and hearing was shown to be normal.  
In July 1976, a history of a fungus infection of the ears was 
recorded, although the service medical records confirm only 
the specified left ear infection, but there reportedly was no 
longer a problem.  He denied any deafness or other ear 
abnormality.  Examination of the ears was unremarkable in 
January 1978.  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

For the first time, in December 1996, the veteran gave a 
history of hearing loss since 1959-1960 due to infection.  
This was unsupported by any medical record.  The tympanic 
membranes and canals were unremarkable.  For the first time, 
hearing loss disability as defined under 38 C.F.R. § 3.385 
was shown.  Bilateral sensorineural hearing loss was 
diagnosed.  During his hearing, the veteran testified that 
his hearing loss was induced by acoustic trauma from firing 
guns during active service following which he noticed 
difficulty hearing, but this is not medically supported in 
the record.  Sensorineural hearing loss was not manifested 
until many years following active service.  There is no 
medical evidence that the current sensorineural hearing loss 
is related to in-service acoustic trauma or any other injury 
or disease during active service.  In the absence of a 
medically evident nexus between current hearing loss and 
service, the claim for service connection cannot be 
considered well grounded and must be denied.  

VI.  Hypertension

The service medical records show blood pressure readings that 
included one reading on the separation examination in 
September 1954 of 134/90 followed by diastolic readings in 
the 70-80 range during the second period of active service.  
There was no medical evidence of hypertension during active 
service, or prior to 1976, when labile high blood pressure 
that had been detected many years previously was reported.  
It was not specified when labile high blood pressure was 
first reported.  Labile hypertension recorded for the first 
time in July 1976 was associated with blood pressure readings 
of 140/90 and 150/90.  Such readings were not traceable to 
active service, and there was no medical evidence that labile 
hypertension was related to active service.  Blood pressure 
was shown to increase subsequent to July 1976.  The veteran 
was first shown to suffer from mild essential hypertension, 
with a blood pressure of 160/110, in January 1978, but no 
relationship to service was indicated.  A private physician 
noted in January 1978 that increased blood pressure 
preexisted employment in 1973 but this does not relate 
hypertension to service.  Essential hypertension was 
subsequently confirmed but without medical opinion of a 
relationship to service.  

During the November 1999 hearing, the veteran testified that 
he had taken medication for hypertension since 1961, but 
there is no medical evidence to this effect, and no blood 
pressure abnormality was medically identified until the 
1970's.  There were no manifestations of essential 
hypertension shown during or until many years following 
active service.  While there was an isolated diastolic blood 
pressure reading of 90 in 1954, consistently followed by much 
lower readings during his second period of service, there was 
no pattern of consistent and sustained elevations of blood 
pressure in the 90 or higher diastolic range shown until 
several years after service.  While essential hypertension is 
confirmed, there is no medical evidence of a nexus with any 
disease or injury, to include any blood pressure 
manifestation, during active service.  In the absence of any 
medical evidence of essential hypertension during or until 
many years following active service, or any nexus with active 
service, the claim for service connection cannot be 
considered well grounded and must be denied.  


ORDER

Service connection for peptic ulcer disease is denied.

Service connection for rhinitis is denied.

Service connection for sinusitis is denied.

Service connection for a respiratory disorder secondary to 
exposure to asbestos is denied.

Service connection for hearing loss is denied.

Service connection for hypertension is denied.


REMAND

As noted above, the veteran asserts that service connection 
is warranted for PTSD.  The Board points out that the veteran 
submitted a statement from a social worker in January 2000.  
Although this report was sent to the RO and then forwarded to 
the Board, there is no indication in the record that it was 
ever considered by the RO.  Pursuant to 38 C.F.R. § 20.1304 
(1999), this evidence must be referred to the RO for initial 
consideration, unless the veteran has waived his right to 
have the evidence reviewed by the agency of original 
jurisdiction.  No such waiver was submitted in this case.

The veteran also argues that service connection should be 
established for skin cancer secondary to exposure to ionizing 
radiation and/or the sun.  He has reported that he was 
assigned to the USS Rehobeth in August 1959 and reported that 
he was exposed to radiation on the island of Eniwetok.  He 
states that he was allowed to walk on the island following a 
nuclear explosion, and that his clothing was contaminated.  
He also maintains that he handled parts of an airplane that 
were also contaminated.  During the hearing videoconference 
hearing in November 1999, the veteran testified that he was 
exposed to radiation when he went to Eniwetok in 1959 for 
approximately three to four days.  He further related that he 
spent most of his military career on ships and that he was 
exposed to intensely hot sun rays.  

Under 38 C.F.R. § 3.311 (1999), when a veteran was exposed to 
ionizing radiation and subsequently developed within the 
specified time period one of the diseases identified in the 
regulation as a "radiogenic disease," then an assessment will 
be made as to the size and nature of the radiation dose and 
the case referred for further consideration to the Under 
Secretary for Benefits.  However under subsection (b)(4) of 
38 C.F.R. § 3.311, if a claim is based on a disease other 
than one listed in subsection (b)(2), VA shall consider the 
claim under 38 C.F.R. § 3.311 provided that the claimant has 
cited or submitted competent scientific or medical evidence 
that the claimed condition is a "radiogenic disease," that 
is, a disease induced by ionizing radiation.  In Combee v. 
Brown, the United States Court of Appeals for the Federal 
Circuit held that when a veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  As such, the Board must not only determine 
whether the veteran has a disability which is recognized by 
VA as being etiologically related to prior exposure to 
ionizing radiation, but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, 
the fact that the veteran does not meet the requirements of 
38 C.F.R. § 3.311 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to 
ionizing radiation during service caused his current 
disability, in this case, skin cancer.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d).

The Board notes that the RO has not attempted to obtain 
verification of the veteran's claimed in-service radiation 
exposure from the United States Department of Defense Special 
Weapons Agency (DSWA).  The Board finds that prior to further 
consideration of this matter, the RO should contact DSWA to 
determine whether the appellant was exposed to ionizing 
radiation during service.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  In view of 
the development requested below, the issue of entitlement to 
a total rating based on individual unemployability due to 
service-connected disability will be deferred.  Accordingly, 
the case is REMANDED to the RO for action as follows:

1.  The RO should contact DSWA in order 
to determine whether the veteran was 
exposed to ionizing radiation during 
active duty service and to obtain a dose 
estimate.

2.  Once the above development has been 
accomplished, the RO should determine 
whether further development is indicated 
by the newly submitted evidence, to 
include development under 38 C.F.R. 
§ 3.311.  If so, all such development 
should be accomplished.  

In adjudicating the claim, the RO should:  
a) Determine whether there is any 
evidence that the veteran was exposed to 
ionizing radiation; if there is no such 
evidence, the claim should be considered 
under the general principles of direct 
incurrence, 38 U.S.C.A.     §§ 1110, 
1131, or presumptive incurrence of a 
chronic disease, 38 U.S.C.A. § 
1112(a)(1).

b) if radiation exposure is documented, 
determine whether the veteran was 
involved in radiation-risk activity as a 
nuclear test participant as defined by 
regulation, applying 38 C.F.R. § 
3.309(d)(3)(ii)(A)-(iv)(A); and,

c) if radiation exposure is documented, 
but the veteran was not involved in 
radiation-risk activity as a nuclear test 
participant as defined by regulation, see 
38 C.F.R.     § 3.309(d)(3)(ii)(A)-
(iv)(A), the claim should be considered 
under 38 C.F.R. § 3.311(a)(2)(iii), and 
referred to the Under Secretary for 
Benefits for review.

3.  The RO should review the January 2000 
statement from the social worker.

4.  The RO should then readjudicate the 
claims on appeal under all applicable 
laws.  A supplemental statement of the 
case that discusses all evidence received 
since the statement of the case was 
issued in February 1996 should be 
furnished to the veteran.  He should then 
be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Veterans Law Judge
	Board of Veterans' Appeals



 



